DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  Page 5 of the claims includes a reference number “76” first line and it should be deleted.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Page 3 line 5 the recitation of “manifesting a racetrack pattern” is uncertain in that there are many patterns of racetracks which leaves the recitation undefined as to what the applicant is attempting to limit. The applicant should descriptively recite what aspect of racetrack is required. Additionally “manifesting” appears to indicate some spontaneous event and should be with appropriate language to indicate applicant’s intent (claim 12 recites “shaped as” which is less ambiguous.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7 and 17, (2-4, 6, 8-10, and 12-13 by their dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, 4, 11 and 17, ASA/ANSI a standard that the applicant is not in possession. The standard has the potential for revision which renders the recitation potentially indefinite. ASA/ANSI is therefore ineligible and should be deleted from the claims.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paquin (US 2014/0247113).

Regarding claim 1, Paquin  discloses a door security kit for providing fortification against attempts at opening a door, which door hingedly opens into a protected room, the door security kit comprising (a) a modified ASA/ANSI strike plate (52, Paquin) having a structure such that a portion of the modified ASA/ANSI strike plate protrudes into the protected room when the door is closed, (b) a discrete, metal structure having an integral mechanical means (14;Paquin) to effect a rigid, clasping clamp onto the protruding portion of the modified strike plate, and (c) a lock device (180; Paquin) operably connected to the integral mechanical means.

Regarding claim 2, Paquin  discloses The door security kit of Claim 1, wherein the lock device is activated electronically (Abstract; Paquin).

Regarding claim 3, Paquin  discloses The door security kit of Claim 1, wherein the lock device is activated by wireless ([0042]; Paquin) technology.

Regarding claim 4, Paquin  discloses A door security kit for providing securement against attempts to force the opening of a door which door is hingedly attached to a doorjamb and opens into a protected room, the door security kit comprising 
(a) a modified ASA/ANSI strike plate (52; Paquin) having an elongated lip (Fig.2A; Paquin) and installed onto the doorjamb, 
(b) a discrete, cuboid metallic (cross-section hatch metal, Fig.6B; Paquin) compartment having, integral to a first surface, a longitudinal, adjustably-dimensioned channel (Annotated Fig. 6A) cutout, the opening of the channel cutout being changeable between a maximum dimension and a minimum dimension, 
(c) a mechanical component (180; Paquin) comprising a means for changing the dimension of the channel cutout, and 
(d) a lock device (bolt, [0003];Paquin) operably connected to the mechanical component.

    PNG
    media_image1.png
    658
    477
    media_image1.png
    Greyscale

Figure taken from Paquin (US 20140247113)

Regarding claim 5, Paquin  discloses The door security kit of Claim 4 wherein the modified strike plate, when installed onto the doorjamb, causes the elongated lip to protrude (Fig.2A; Paquin ) markedly past the door jamb and into the protected room.

Regarding claim 6, Paquin  discloses The door security kit of Claim 4, wherein operation of the lock device causes movement of the mechanical component(180; Paquin) so as to configure the channel cutout to its maximum dimension, its minimum dimension, or any intermediate dimension.

Regarding claim 7, Paquin  discloses The door security kit of Claim 4, wherein the lock device is a mortise lock (Fig. 2A; Paquin) having a corresponding control key (Abstract; Paquin), the mortise lock mounted directly opposite the first surface of the metallic compartment, upon a second surface of similar profile and size as the first surface.

Regarding claim 8, Paquin  discloses The door security kit of Claim 4, wherein the lock device is activated electronically (Abstract; Paquin).

Regarding claim 9, Paquin  discloses The door security kit of Claim 4, wherein the lock device is activated by wireless ([0042]; Paquin) technology.

Regarding claim 10, Paquin  discloses The door security kit of Claim 4, further having a wall- or desk-mountable stowage bracket comprising a plate having a parallel, protruding column, the column further comprising a top shoulder and a bottom shoulder, the shoulders being co-linear and having dimensions corresponding to the longitudinal dimensions of the elongated lip of the modified strike plate, whereupon the adjustable channel cutout of the compartment may be placed upon the column and stowed in readiness.

Allowable Subject Matter
Claims 11 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12-16 and 18-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  recitation of a faceplate manifesting an elongated lip, the lip further comprising an upper shoulder forming a top notch, and a lower shoulder forming a bottom notch is not in itself novel as there are prior art examples of striker plates with notch features. The notch structure and its function in use with the adjustable cutout is not taught by prior art and would require hindsight to accomplish a modification to achieve equivalent function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675